Title: To Benjamin Franklin from Benjamin West, 28 April 1782
From: West, Benjamin
To: Franklin, Benjamin


Dear Sir
London April 28th. 1782.
Your friendly remmbrences of me by the bearer of this is so flattering, I could not permit his return to you without making my Acknowlegments by letter for so pleasing a marke of your esteem, It allways gave me and Mrs. West the greatest satisfaction to hear of your health—a confirmation of which I have not only recived by our friend, but have now before in a Bust; which he procured two or three days past, the likeness is strong and time seems to have made but little impression on the Origenal (as he apeared some years past in Craven Street) but in my family he has rought great changes since you ware with us— My Eldest son now in his Sixteenth year has increased in hight two inches above his father; and the Other (your Godson) now in his tenth year, bids faire to do the Same, they with Mrs. West are in health and desire to be most affectionately remmembred to you— My Eldest has greatly improved in painting, and I have determined to do my utmost to cultivate those talents which apear in him; that they may some day I hope be an Orniment to the profession, my Other son is at school, and shews great phicility in larning; what is to be his lott or profession is not yet determined; In reguard to my own Situation our mutual friend Mr. Whiteford can best discribe, in his interview with you—his arrend is to me a pleasing one, and I pray every blessing may attend it, and your joint endavours to affect the wished for end— my kind complts to your Nephew—and be Assured I am with great reguard and respect Dear Sir Your Obliged and Obedt. Humble Servant
Benjn. West
Dr. Franklin—
 
Notation: West Benjamin, London apl. 28. 1782.
